Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 1 of 25
AO 106 (Rev. 04/10) Application foraSearch Wa.rTant (requesting AUSAJennifer Jordan)

UNITED STATES DISTRICT CoURT

for the
Eastern District of Pennsylvania

In the Matter of the Search of

(Briefly describe the property to be searched
0r identijy the person by name and address)

3234 North Sydenham Street, Philadelphia, PA

CaseNo. fq`»(€,<z ’7

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idemijj/ the person or describe the
property to be searched and give its location):

See Attachment A

located in the Eanem District of ' Penflsylvania , there is now concealed (idemify the
person 0r describe the property to be seized)$
See Attachments B, C

 

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
il evidence of a crime;
d contraband, fruits of crime, or other items illegally possessed;
d property designed for use, intended for use, or used in committing a crime;
EI a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Cyj%nse Description
21 USC sec. 846 Conspiracy to distribute controlled substances

The application is based on these facts:
See Affldavit ’

d Continued on the attached sheet.

EI Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U. S. C. § 3 lO3a, the basis of which ls set forth on the attached sheetw

z%rFQ-:»»»~

pplicant’ s signature
Charles E. Simpson lII, Special Agent, FBI

 

Printed name and title

Swom to before me and signed in my presence.

Date: @E@M§:zo/J/ WM

W/ Judg s signature

City and State; Philadelphia, Pennsylvania Honorable Carol S:We'i_‘l_s,__ US Magistrate J_udgc`
Printe¥i"aame and title

 

 

 

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 2 of 25

_ALDAVII

I, Charles E. Simpson, Special Agent, Federal Bureau of Investigation (“FBI”),
Philadelphia, Pennsylvania, being duly sworn, state:
Introduction and Agent Background

1. I am an “investigative or law enforcement officer” as defined in 18 U.S.C.
§ 3051 , as such, I am a law enforcement officer of the United States within the meaning of 18
U.S.C. § 2510(7), and am empowered by law to conduct investigations of, and to make arrests
for, offenses enumerated in 18 U.S.C. § 2516.

2. I am a Special Agent (SA) with the FBI-Philadelphia Field Division, I
have been employed by the FBI since April 2010. During my tenure with the FBI, I have been
assigned to the High Intensity Drug Trafficking Area (HIDTA) / Safe Streets Violent Drug Gang
Task Force (SSVDGTF) of the Philadelphia Division, which investigates, among other violations
of federal law, violent drug gangs and criminal organizations including those involved in the
importation, distribution and manufacturing of controlled substances, Hobbs Act violations,
outlaw motorcycle gangs and homicides and shootings resulting from the drug trade. I have
investigated numerous firearms violations, drug violations, and other related crimes. I have
conducted physical and electronic surveillance, debriefed confidential sources, and participated
in the drafting and execution of search warrants involving these matters. I am an active
investigator for the FBI Gangs and Criminal Enterprise Program in which state and local arrests
for drugs and firearms violations are reviewed and referred for possible federal prosecution

3. I have participated in numerous narcotics investigations, debriefed or
participated in debriefings of numerous of defendants, informants and witnesses who had
personal knowledge regarding major drug trafficking organizations, and have participated in all

aspects of drug investigations I have participated in all aspects of narcotics investigations

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 3 of 25

including surveillance, analyzing information obtained from court-authorized pen register and
trap and trace intercepts, Title-III wiretap investigations, and analyzing telephone toll records. I
am aware that drug traffickers commonly use cellular telephones and other electronic devices in
furtherance of their drug trafficking activities and frequently change cellular telephone numbers
and cellular phones in an effort to thwart law enforcement's use of electronic surveillance,

4. This affidavit is submitted in support of a search warrant for:

a) Target Residence: 3234 North Sydenham Street, Philadelphia, PA 19140.
A two story row home located on the west side of the 3200 block of North
Sydenham Street,

b) I am requesting authority to search the premises where the items specified in
Attachment B may be found, and to seize all items listed in Attachment B as
instrumentalities, fruits and evidence of a crime,

c) I am also requesting authority to search all electronic devices seized inside
the Target Residence as listed in Exhibit C.

5. I have personally participated in the investigation set forth below. I am familiar
with the facts and circumstances of the investigation through my personal participation; from
discussions with other special agents of FBI and other law enforcement; from my discussions
with witnesses and confidential sources involved in the investigation; and from my review of
records and reports relating to the investigation Unless otherwise noted, wherever in this
affidavit l assert that a statement was made, the information was provided by another FBI special
agent, law enforcement officer, witness or cooperating source who may have had either direct or
hearsay knowledge of that statement and to whom I or others have spoken or whose reports I

have read and reviewed. Such statements are among many statements made by others and are

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 4 of 25

stated in substance and in part unless otherwise indicated. Since this affidavit is being submitted
for the limited purpose of securing an order authorizing the acquisition of the Requested
Information, I have not included details of every aspect of the investigation Facts not set forth
herein are not being relied on in reaching my conclusion that the requested order should be
issued. Nor do I request that this Court rely on any facts not set forth herein in reviewing this
application

6. Based on the facts set forth in this affidavit, there is probable cause to believe that
evidence of a violation of Title 21 United States Code, Sections 846 and 841(a)(1) (drug
distribution conspiracy) will be found inside 3234 North Sydenham Street, Philadelphia, PA
19140 (“Target Residence”), as well as any electronic devices found therein
B. THE INVESTIGATION AND PROBABLE CAUSE

'7. This application is submitted in support of an FBI investigation into a drug
trafficking organization believed to operate primarily in Philadelphia with connections in
California, Las Vegas, and various parts of the United States, including the Eastern District of
Pennsylvania, This application seeks authority to search the Target'Residence where AMIR
BOYER and ABDUL WEST are believed to be carrying out drug trafficking activities

8. Since March 2017, the FBI and the Philadelphia Police Department have been
investigating a violent drug trafficking organization known as the Original Block Hustlaz (OBH)
gang and several targets that are believed to be members of the organization, including ABDUL
WEST, the leader of the OBH gang, and AMIR BOYER. The OBH gang is involved in drug
trafficking and violence primarily in the Philadelphia area. Agents and Officers have conducted
numerous controlled narcotics purchase operations from OBH members or subjects believed to

be supplied by OBH members, as well as conducted numerous surveillance operations of

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 5 of 25

suspected narcotics transactions OBH gang members also have a large social media presence
which is monitored by the FBI. Much of the social media activity of the gang members
discusses or suggests the ongoing illegal activities of the gang. Additionally, the Philadelphia
FBI and the Philadelphia Police Homicide unit are currently investigating three homicides and
three non-fatal shootings that are directly related to or carried out by members of the OBH gang.
Specifically, investigators have evidence to believe that one of those homicides was canied out
by an OBH gang`member as part of a drug robbery. Drugs from that robbery were later sold to
an FBI confidential informant and are currently evidence in the custody of the FBI.

9. On September ll, 2017, Philadelphia Police Officers executed a search
warrant in furtherance of a homicide investigation of the Target Residence. Inside the Target
Residence officers seized approximately 240 grams of heroin, 65 grams of crack cocaine, 52
grams of methamphetamine, and 1200 grams of marijuana They also located and seized
$8,101.00 in United States Currency and a .45 caliber handgun Shortly before police officers
anived to secure the residence for the search, FBI surveillance observed, via a pole camera,
WEST and BOYER going into and out of the residence, and, at the time the police officers
arrived, WEST and BOYER were in front of the residence,

10. Based on cell phone evidence collected from WEST, the members of the
drug trafficking organization are believed to be using the Target Residence to store narcotics
and/or US currency used during their drug trafficking operations By way of example, on or
about February 5, 2018, WEST and co-conspirator HANS GADSON used their cellular
telephones to coordinate the exchange of narcotics and/or drug trafficking proceeds kept in a safe

located inside the Target Residence.

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 6 of 25

1 1. On October 17 , 2018, defendant AMIR BOYER was charged in a
Superseding Indictment with violating the following statutes: Count One-conspiracy to
distribute 5 kilograms or more of a mixture and substance containing a detectable amount of
cocaine, 280 grams or more of a mixture and substance containing a detectable amount of
cocaine base (“crack”), and 50 grams or more of methamphetamine, in violation of Title 21 ,
United States Code, Section 841(a)(1), (b)(l)(A); Count Two_possession with intent to
distribute 28 grams or more of a mixture and substance containing a detectable amount of
cocaine base (“crack”), 100 grams or more of a mixture and substance containing a detectable
amount of heroin, and approximately 48 grams of a mixture and substance containing a l
detectable amount of methamphetarnine. Count Two of the Superseding Indictment is based on
the September 11 seizure of narcotics at the Target Residence.

12. On October 17, 2018, the Honorable Carol S. Wells, United States
Magistrate Judge, issued an arrest warrant for AMIR BOYER.

13. On October 18, 2018 at approximately 6:00 AM, Agents and Officers
arrived at the Target Residence to arrest BOYER, who agents had observed coming into and
going out of the Target'Residenoe on October 16, 2018. Officers knocked and announced their
presence. After a reasonable amount of time, BOYER did not answer the door and agents gained
entry into the front door. BOYER was located at the top of the steps of the second floor and
taken into custody. During a protective sweep of the Target Residence, officers opened a door
that they believed lead to the basement of the house. The basement area was sealed off but
sitting on the floor was a window unit air conditioner. On top of the window unit was a large
black duffle style bag that was open on top. Protruding from the top of the bag, officers

observed a clear plastic bag containing a large amount of a green leafy substance, believed to be

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 7 of 25

marijuana Investigators believe it is likely the bag and the residence contain additional evidence
related to the ongoing investigation

C. METHODS OF NARCOTICS TRACKICKERS

14. Based on your affiant’s training and experience, your affiant is aware that drug
traffickers often use multiple cellphones and maintain books records receipts notes ledgers
passports airline tickets money orders and/or other papers relating to their travel and
transportation, ordering, sale and distribution of drugs that drug traffickers commonly front
(provide drugs on consignrnent) drugs to their clients; that the aforementioned cellphones books
records ledgers etc. are maintained where the drug traffickers have ready access to them
including their residences and vehicles they are using to conduct their drug trafficking business
Further, I know that indicia of occupancy, residency and ownership of premises including but
not limited to utility and telephone bills canceled envelopes rental, purchase or lease
agreements identification documents and keys are often maintained at such drug trafficking
locations

15. Narcotics traffickers commonly conceal in their residences businesses and
automobiles large quantities of currency, financial instruments precious metals j ewelry, and
other items of value and/or proceeds from such illegal activities as well as evidence of financial
transactions relating to obtaining, transferring secreting, or spending large sums of money
obtained from such illegal activities Despite these attempts at concealment, it is not uncommon
for narcotics traffickers to maintain photographs of persons or places associated with their illegal
activities

16. When narcotics traffickers amass proceeds from the sales of narcotics those

persons often attempt to legitimize these profits or otherwise conceal them from discovery by

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 8 of 25

law enforcement officers To accomplish those goals narcotics traffickers often use different
techniques including, but not limited to, the use of foreign and domestic banks and their
attendant services securities cashier's checks money orders money drafts letters of credit,
brokerage houses the purchase of real estate, as well as shell corporations and business fronts to
conceal the true ownership and illegal source of the proceeds Further, records and documentary
evidence of such financial transactions are frequently maintained in electrical, electronic, or
magnetic form (such as information on a computer or cellular telephone).

17. Based on your affiant’s training and experience, your affiant is aware that drug
traffickers frequently possess firearms and other weapons at the premises where they conduct
drug trafficking or in vehicles used to conduct drug transactions Persons who traffic in drugs
often maintain at their residences and other locations where they conduct drug trafficking
activities unsold or undistributed supplies of controlled substances and other drugs as well as the
drug paraphernalia including chemical dilutents weighing scales mixing bowls glassine bags
spoons which are utilized in the weighing and packaging of controlled substances needed to be
used to break down drugs into smaller quantities for distribution

18. Based on your affiant’s training and experience, your affiant is aware that drug
traffickers often store large amounts of money they have amassed through their narcotics
trafficking activities at their residences or residences owned/rented by family members or
girlfriends or in the vehicles they are using for drug trafficking activities In addition, I am aware
based on my training and experience that drug traffickers also store large amounts of money that
they have amassed in their narcotics trafficking activities at certain residences they believe are
not known to law enforcement in order to avoid the money being seized by law enforcement

19. Based on your affiants training and experience, your affiant is aware that

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 9 of 25

individuals involved in drug trafficking often use multiple cellphones, including but not limited
to blackberries, smart phones or PDAs to store the telephone numbers for their drug trafficking
associates I am aware that those involved with drug trafiicking often keep old cellphones at
their residences to allow the individuals to restore contacts into newer cellphones.

20. Based on your affiant’s training and experience, your affiant is aware individuals
involved in drug trafficking often maintain more than one phone or more than one SIM card
device, in order to have multiple avenues to facilitate drug trafficking activities and in an
attempt to avoid detection by law enforcement I am aware that individuals involved in drug
trafficking often times utilize pre-paid cellular telephones which do not maintain specific
subscriber information, and/or use phones subscribed to in the name of third person, in order to
mask their direct linkage to telephones utilized in furtherance of drug trafficking activities
Further, those involved in drug trafficking often change SIM cards in order to make it difficult
for law enforcement to determine their records Based on my training and experience, as well as
the training and experience of other agents I know that individuals involved in drug trafficking
also frequently switch telephone numbers and/or phones Despite the constant switching of
active telephone numbers drug traffickers ofien keep old phones

21. Based on your affiant’s training and experience, your affiant is aware that drug
traffickers commonly utilize their cellular telephones to communicate with co-conspirators to
facilitate, plan, and execute their drug transactions For example, I know that drug traffickers
often store contacts lists address books calendars photographs videos and audio files text
messages call logs and voice mails in their electronic devices such as cellular telephones to be
used in furtherance of their drug trafficking activities

22. Specifically, I know that those involved in drug trafficking communicate with

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 10 of 25

associates using cellular telephonesto make telephone calls If they are unable to reach the party
called, they frequently leave voice mail messages I am aware that Apple-based and Android-
based phones download voice mail messages and store them on the phone itself so that there is
no need for the user to call in to a number at a remote location and listen to the message. In
addition, I know those involved in drug trafficking communicate with associates using cellular
telephones and tablets to send e-mails and text messages and communicate via social media
networking sites By analyzing call and text communications I may be able to determine the
identity of co-conspirators and associated telephone numbers as well as if there were
communications between associates during the commission of the crimes

23. Furthermore, cellular telephones also contain address books with names
addresses photographs and phone numbers of a person’s regular contacts I am aware that drug
traffickers frequently list drug associates in directories often by nickname, to avoid detection by
others Such directories as the ones likely contained in the seized cellular telephones are one of
the few ways to verify the numbers (i.e., telephones pagers etc.) being used by specific
traffickers

24. In addition, I know that those involved with drug trafficking often take
photographs or make videos of themselves and their co-conspirators and retain them on their
electronic devices such as cellular telephones This evidence would show associations between
accomplices i.e. photographs of accomplices and/or individuals common to co-conspirators I
am also aware that drug traffickers often take photographs or make videos of drugs and drug
proceeds with their cellular telephones and tablets Based on my training and experience, those
who commit these crimes often store these items on their phones in order to show to associates

and/or to upload to social media.

 

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 11 of 25

25. Furtherrnore, based on your affiant’s training and experience, your affiant is
aware that drug traffickers often use a cellular phone’s Internet browser for web browsing
activity related to their drug trafficking activities Specifically, drug traffickers may use an
Internet search engine to explore where banks or mail delivery services are located, or may use
the lnternet to make reservations for drug-related travel. ln addition, I know that drug traffickers
also use their_ cellular telephone’s Internet browser to update their social networking sites in
order to communicate with co-conspirators and to display drugs and drug proceeds or to post
photographs of locations where they have traveled in furtherance of their drug trafficking
activities

26. In addition, drug traffickers sometimes use cellular telephones as navigation
devices obtaining maps and directions to various locations in furtherance of their drug
trafficking activities These electronic devices may also contain GPS navigation capabilities and
related stored information that could identify where these devices were located.

27. Furtherrnore, based on my training and experience, forensic evidence recovered
from the review of a cellular telephone can also assist in establishing the identity of the user of
the device, how the device was used, the purpose of its use, and when it was used. In particular,
I am aware that cellular telephones are allidentifiable by unique numbers on each phone,
including: serial numbers international mobile equipment identification numbers (IMEI) and/or
electronic serial numbers (ESN). The search of each phone helps determine the telephone
number assigned to each device, thus facilitating the identification of the phone as being used by
members of the conspiracy. In addition, I am aware that by using forensic tools
information/data that users have deleted may still be able to be recovered from the device,

28. Based drug on my training and experience, I know that indicia of occupancy,

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 12 of 25

residency and the rental and/or ownership of premises including but not limited to utility and
telephone bills canceled envelopes rental, purchase or lease agreements identification
documents and keys are often maintained in vehicles used by such individuals Furtherrnore, I
know that drug traffickers commonly utilize their cellular telephones to communicate with co~
conspirators to facilitate, plan, and execute their financial and business transactions For
example, I know that they often store contacts lists address books calendars photographs
videos and audio files text messages call logs and voice mails in their electronic devices such
as cellular telephones to be used in furtherance of their drug trafficking activities

29. Based on my training and experience, I know that individuals involved in drug
trafficking often use multiple cellphones, including but not limited to blackberries smart phones
or PDAs to store the telephone numbers for their drug trafficking associates I also know that
individuals involved in drug trafficking maintain telephone numbers and other information on
their cell phones 1 am aware that those involved with drug trafficking often keep old cellphones
in close proximity to allow them to restore contacts into newer cellphones

30. Specifically, I know that those involved in drug traffickers communicate with
associates using cellular telephones to make telephone calls If they are unable to reach the party
called, they may leave voice mail messages 1 am aware that Apple-based and Android-based
phones download voice mail messages and store them on the phone itself so that there is no need
for the user to call in to a number at a remote location and listen to the message. In addition, I
know they also communicate with associates using cellular telephones and tablets to send e-
mails and text messages and communicate via social media networking sites By analyzing call
and text communications I may be able to determine the identity of co-conspirators and

associated telephone numbers as well as if there were communications between associates

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 13 of 25

during the commission of the crimes

31. Furthermore, cellular telephones also contain address books with names
addresses photographs and phone numbers of a person’s regular contacts I am aware that drug
traffickers frequently list drug associates in directories often by nickname, to avoid detection by
others Such directories as the ones likely contained in the seized cellular telephones are one of
the few ways to verify the numbers (i.e., telephones pagers etc.) being used by specific
traffickers

32. In addition, I know that those involved with drug trafficking often take
photographs or make videos of themselves and their co-conspirators and retain them on their
electronic devices such as cellular telephones This evidence would show associations between
accomplices i.e. photographs of accomplices and/or individuals common to co-conspirators I
am also aware that drug traffickers often take photographs or make videos of drug proceeds with
their cellular telephones and tablets Based on my training and experience, those who commit
these crimes often store these items on their phones in order to show to associates and/or to
upload to social media.

33. Furthermore, based on my training and experience, and the training and
experience of other agents I know that drug traffickers often use a cellular phone’s Internet
browser for web browsing activity related to their criminal activities Specifically, drug
traffickers may use an Internet search engine to explore where banks or other financial services
are located, or may use the Internet to make reservations for criminally-related travel. In
addition, I know that drug traffickers also use their cellular telephone’s Internet browser to
update their social networking sites in order to communicate with co-conspirators

34. ln addition, drug traffickers sometimes use cellular telephones as navigation

 

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 14 of 25

devices obtaining maps and directions to various locations in furtherance of their drug
trafficking activities These electronic devices may also contain GPS navigation capabilities and
related stored information that could identify where these devices were located,

35. Furthermore, based on my training and experience, forensic evidence recovered
from the review of a cellular telephone can also assist in establishing the identity of the user of
the device, how the device was used, the purpose of its use, and when it was used, In particular,
I am aware that cellular telephones are all identifiable by unique numbers on each phone,
including: serial numbers international mobile equipment identification numbers (IMEI) and/or
electronic serial numbers (ESN). The search of each phone helps determine the telephone
number assigned to each device, thus facilitating the identification of the phone as being used by
members of the conspiracy. In addition, I am aware that by using forensic tools
information/data that users have deleted may still be able to be recovered from the device.

D. ELECTRONIC DEVICES

36. This application also seeks permission to search and seize electronic devices
including cellular telephones for evidence described in Attachment C. As used herein, the term
“electronic device” includes any electronic system or device capable of storing or processing
data in digital form, in this case referring specifically to wireless or cellular telephones

37. Based on my knowledge, training, and experience, as well as information related
to me by agents and others involved in the forensic examination of digital devices I know that
data in digital form can be stored on a variety of digital devices In particular, l know that
electronic devices including cellular telephones used by drug traffickers are likely to be
repositories of evidence of crimes I know that an electronic device such as a cellular telephone

may contain data that is evidence of how the electronic device was used, data that was sent and

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 15 of 25

received, and other records that may indicate the nature of the offense.

38. Furthermore, I know that electronic devices such as cellular telephones can store
information for long periods of time. Examples of such information include text and multimedia
message conversations call history, voice mail messages e-mails, photographs and other data
stored on the device, Similarly, I know from my training and experience that when cellular
telephones are used to access the internet, a browser history is also frequently stored for some
period of time on the electronic device, This information can sometimes be recovered with
forensic tools

39. Based on my experience and training, as well as the experience and training of
other agents I know that even when a user deletes information from a device, it can sometimes
be recovered with forensics tools

40. Based on my knowledge, training, and experience, as well as information related
to me by agents and others involved in the forensic examination of digital devices I know that
searching electronic devices can be a highly technical process that requires specific expertise and
specialized equipment There are so many types of electronic devices and software programs in
use today that specialized equipment is sometimes necessary to conduct a thorough search. ln

' addition, it may be necessary to consult with specially trained personnel who have specific
expertise in the types of electronic devices operating systems or software applications that are
being searched.

41. Furthermore, I am aware that electronic data is particularly vulnerable to
inadvertent or intentional modification or destruction Searching electronic devices can require
the use of precise, scientific procedures that are designed to maintain the integrity of electronic

data and to recover “hidden,” erased, compressed, encrypted, or password-protected data. As a

 

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 16 of 25

result, a controlled environment such as a law enforcement laboratory or similar facility, is
essential to conducting a complete and accurate analysis of data stored on electronic devices

42. Also, I know from my training and experience that the volume of data stored on
many electronic devices will typically be so large that it will often require a search of the device
in a law enforcement laboratory or similar facility. A single megabyte of storage space is the
equivalent of 500 double-spaced pages of text A single gigabyte of storage space, or 1,000
megabytes, is the equivalent of 500,000 double-spaced pages of text. Storage devices capable of
storing 500 or more gigabytes are now commonplace. Consequently, just one device might
contain the equivalent of 250 million pages of data, which, if printed out, would completely fill
three 35’ x 35’ x 10’ rooms to the ceiling Further, a 500 gigabyte drive could contain as many
as approximately 450 full run movies or 450,000 songs

43. I am also aware that electronic files or remnants of such files can be recovered
months or even years after they have been downloaded onto a hard drive, deleted, or viewed via
the Internet Electronic files saved'to a hard drive can be stored for years with little or no cost
Even when such files have been deleted, they can be recovered months or years later using
readily-available forensics tools Normally, when a person deletes a file on an electronic device,
the data contained in the file does not actually disappear; rather, that data remains until it is
overwritten by new data. Therefore, deleted files or remnants of deleted files may reside in free
space or slack space, i.g, space on a hard drive that is not allocated to an active file or that is
unused after a file has been allocated to a set block of storage space, for long periods of time
before they are overwritten. ln addition, a computer’s operating system may also keep a record
of deleted data in a swap or recovery file. Similarly, files that have been viewed on the lntemet

are often automatically downloaded into a temporary directory or cache. The browser typically

 

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 17 of 25 ‘

maintains a fixed amount of hard drive space devoted to these files and the files are only
overwritten as they are replaced with more recently downloaded or viewed content Thus the
ability to retrieve residue of an electronic file from a hard drive depends less on When the file
was downloaded or viewed than on a particular user’s operating system, storage capacity, and
computer habits Recovery of residue of electronic files from a hard drive requires specialized
tools and a controlled laboratory environment Recovery also can require substantial time.

44. Although some of the records called for by this warrant might be found in the
form of user-generated documents (such as word processing, picture, and movie files), electronic
devices can contain other forms of electronic evidence as well. In particular, records of how an
electronic device has been used, what it has been used for, who has used it, and who has been
responsible for creating or maintaining records documents programs applications and materials
contained on the electronic devices are, as described further in the attachments called for by this
warrant Those records will not always be found in digital data that is neatly segregable from the
hard drive image as a whole. Digital data on the hard drive not currently associated with any file
can provide evidence of a file that was once on the hard drive but has since been deleted or
edited, or of a deleted portion of a file (such as a paragraph that has been deleted from a word
processing file). Virtual memory paging systems can leave digital data on the hard drive that
show What tasks and processes on the computer were recently used. Web browsers e-mail
programs and chat programs often store configuration data on the hard drive that can reveal
information such as online nicknames and passwords. Operating systems can record additional
data, such as the attachment of peripherals the attachment of USB flash storage devices and the
times the electronic device was in use. Computer file systems can record data about the dates

files were created and the sequence in which they were created. This data can be evidence of a

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 18 of 25

crime, indicate the identity of the user of the digital device, or point toward the existence of
evidence in other locations Recovery of this data requires specialized tools and a controlled
laboratory environment and also can require substantial time.

45. Further, evidence of how an electronic device has been used, what it has been
used for, and who has used it, may be the absence of particular data on an electronic device. For
example, to rebut a claim that the owner of an electronic device was not responsible for a
particular use because the device was being controlled remotely by malicious software, it may be
necessary to show that malicious software that allows someone else to control the electronic
device remotely is not present on the electronic device, Evidence of the absence of particular
data on an electronic device is not segregable from the electronic device. Analysis of the
electronic device as a whole to demonstrate the absence of particular data requires specialized
tools and a controlled laboratory environment and can require substantial time.

46. Searching for the evidence described in Attachment B may require a range of data
analysis techniques In some cases agents and computer analysts may be able to conduct
carefully targeted searches that can locate evidence without requiring a time consuming manual
search through unrelated materials that may be co-mingled with criminal evidence. ln other
cases however, such techniques may not yield the evidence described in the warrant Criminals
can mislabel or hide information encode communications to avoid using key words attempt to
delete information to evade detection, or take other steps designed to frustrate law enforcement
searches for information These steps may require agents and law enforcement or other analysts
with appropriate expertise to conduct more extensive searches such as scanning storage areas
unrelated to things described in Attachment B, or perusing all stored information briefly to

determine whether it falls within the scope of the warrant ln light of these difficulties the FBI

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 19 of 25

intends to use whatever data analysis techniques appear necessary to locate and retrieve the
evidence described in Attachment B. In addition, given that the affidavit is in support of the
search of electronic devices recovered during the execution of an anticipatory search warrant of
the Target Residence, and these electronic devices will be then be stored as evidence with the
FBI, there exists reasonable cause to permit the execution of a search of the seized electronic

devices at any time in the day or night

~

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 20 of 25

E. CONCLUSION

Based on the foregoing facts your affiant believes that there is probable cause that the
fruits and/or evidence of crimes specifically, violations of Title 21, United States Code, Sections
846, 843 and 841 , as enumerated in Attachment B, will be found in the Target Residence, as well
as in any electronic devices recovered inside the residence, Accordingly, I respectfully request
that the Court issue a warrant to search the Target Residence as well as any electronic devices

recovered therein

{%Q%

Charles Sinipson
Special Agent
Federal Bureau of lnvestigation

wo'&to before me this on this
day of October, 2018

  

 

oRABLE/CAROL s. WELLS
UNITEDj_sTATEs MAGISTRATE JUDGE

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 21 of 25

Attachment A

Target Residence: 3234 North Sydenham Street, Philadelphia, PA 19140. A two story red brick

row home located on the west side of the 3200 block of North Sydenham Street.

 

 

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 22 of 25

Attachment B

The following items constitute evidence of the commission of a violation of 21 U.S.C.
Sections 846 and 841(a)(1), contraband, items unlawfully possessed, or property designed or
intended to be used or which has been used as the means for committing such violations and are

located inside the Target Residence, as described in Attachment A:

l. Any and all United States currency, money counters and any item used in the
counting of currency.

2. Books records receipts notes ledgers passports airline tickets money orders and
other papers related to travel and transportation ordering sale and distribution of
drugs

3. Cellular telephones smart phones tablets computers or PDAS for any and all stored
electronic communications including but not limited to telephone or address
directory entries consisting of names addresses telephone numbers logs of
telephone numbers dialed, telephone numbers of incoming, outgoing or missed calls
text messages schedule entries stored memoranda, videos digital photographs
emails accounts and logs of website’s visited.

4. Any and all business records including but not limited to accounts receivable,
accounts payable, general ledgers cash disbursement ledger, check register,
employment records and correspondence, regardless of the identity of the person(s)
involved in the transactions

5. Any and all identification records and documents including but not limited to birth
certificates state identification cards social security cards and driver’s licenses

6. Any and all banking records including but not limited to monthly savings and

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 23 of 25

checking statements canceled checks and banking communications deposit tickets
withdrawal receipts certificates of deposits pass-books money drafts money orders
(blank or endorsed), check cashing logs wire transfer logs cashier’s checks bank
checks money orders safe deposit box keys safes, money wrappers and wire
transfers

Indicia of occupancy, residency, and ownership or use of the subject premises
including, but not limited to, utility and telephone bills cancelled envelopes rental,
purchase or lease agreements identification documents and keys

Controlled substances drug paraphemalia, including but not limited to, chemical
dilutants weighing scales mixing bowls, glassine bags spoons utilized in the
weighing and packaging of controlled substances

Firearms and other weapons and ammunition

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 24 of 25

ATTACHMENT C

This warrant authorizes the search of electronic devices for the below-listed evidence of, or
property designed for use, intended for use, or used in committing the distribution of and

possession with intent to distribute controlled substances in violation of 21 U.S.C. § 846:

a. Electronic communications relating to the criminal activity,

b. Telephone or address directory entries consisting of names addresses telephone
numbers; logs of telephone numbers dialed, telephone numbers of incoming,
outgoing or missed calls text messages schedule entries stored memoranda,
videos social networking sites and digital photographs

c. Lists of customers and related identifying information

d. Types amounts and prices of drugs trafficked as well as dates places and
amounts of specific transactions

e. Any information related to sources of controlled substances including names
addresses phone numbers and any other identifying information

f. Any information related to the methods of trafficking in controlled substances;

g. Any information recording domestic and international schedule or travel related to
the described criminal activity, including any information recording a nexus to
airport facilities airport security, or airlines

h. All bank records checks credit cards credit card bills account information and
other financial records

i. Any information related to package delivery services including but not limited to
United States Postal Service, Federal Express and UPS,

j. All data that has been manually pro grammed into a GPS navigation system, as

well as data automatically stored by the GPS navigation system,

Case 2:18-mj-01653 Document 1 Filed 10/18/18 Page 25 of 25

Stored memoranda; stored text messages stored electronic mail; stored
photographs stored audio; and stored video,

Evidence of the presence or absence of software that would allow others to
control the device, such as viruses Trojan horses and other forms of malicious
software, as well as evidence of the presence or absence of security software
designed to detect malicious software,

Evidence of the attachment of other devices

Evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the device,

Evidence of the times the device was used,

Passwords encryption keys and other access devices that may be necessary to
access any of the devices

Records of or information about Internet Protocol addresses used by the device,
Records of or information about the device’s Internet activity, including firewall
logs caches browser history and cookies “bookmarked” or “Favorite” web
pages search terms that the user entered into any Internet search engine, and
records or user-typed web addresses as well as evidence of the posting of videos
photos or any material relevant to these crimes to any social networking site.
Evidence of user attribution showing who used or owned the electronic devices at
the time the things described above were created, edited, or deleted, such as logs

phonebooks Saved usernames and passwords documents and browsing history.

